Citation Nr: 1807818	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for L5-S1 disc protrusion, claimed as a low back/lumbar spine condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neurological disorder, claimed as dizziness, to include as due to contaminated drinking water at Camp Lejeune. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck and cervical spine pathology, claimed as cervical spine and neck pain.

4.  Entitlement to service connection for neck and cervical spine pathology, claimed as cervical spine and neck pain. 

5.  Entitlement to service connection for sleep apnea, to include as due to exposure to contaminated drinking water at Camp Lejeune.

6.  Entitlement to service connection for headaches, to include as due to exposure to contaminated drinking water at Camp Lejeune.

7.  Entitlement to service connection for memory loss to include as due to exposure to contaminated drinking water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for sleep apnea, headaches, and memory loss, and denied the Veteran's petition to reopen claims of entitlement to service connection for a neurologic disorder, neck and spinal cord pathology, and a lumbosacral condition.  The Veteran filed a timely notice of disagreement in February 2012. 

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of entitlement to service connection for neurologic disorder, neck and spinal cord pathology, and a lumbosacral condition before addressing the claim on its merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for L5-S1 disc protrusion, claimed as a low back/lumbar spine condition and for a neurological disorder, claimed as dizziness, and entitlement to service connection for neck and cervical spine pathology, claimed as cervical spine and neck pain, sleep apnea, headaches, and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1975, the Board denied service connection for a cervical or spinal cord disability, finding that there was no objective clinical documentation or diagnosis of cervical or spinal cord musculoskeletal problems identified during service or since service.  The Veteran did not file a notice of appeal with the Court to continue his appeal, nor was a motion for reconsideration filed or granted by the Board.  Therefore, the Board decision became final. 

2.  Evidence received since the October 1975 Board decision raises a reasonable possibility of substantiating the underlying claim for service connection for a cervical spine disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for a cervical spine disability.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the petition to reopen entitlement to service connection for a cervical spine disability. Therefore, no further discussion regarding VCAA notice or assistance duties is required.

New and Material Evidence

A Board decision becomes final when it is issued as of the date-stamped on the decision, unless the appellant continues the appeal to the court or a motion for reconsideration is granted by the Board.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

Generally, a claim which has been denied in a Board or AOJ decision and not appealed may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board initially denied the Veteran's claim for a cervical or spinal cord disability on the merits in an October 1975 decision, finding that there was no objective clinical documentation or diagnosis of cervical or spinal cord musculoskeletal problems identified during service or since service.  The Veteran did not file a notice of appeal with the Court to continue his appeal, nor was a motion for reconsideration filed or granted by the Board.  Therefore, the Board decision became final. 

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Since the last final denial of the Veteran's claim for a cervical spine disability, VA treatment records note a 1990 report of mild degenerative joint disease of the cervical spine, cervical strain in April 2013, and the Veteran testified at his November 2016 Board hearing that he fell off his bunk in service and hurt his neck. 

This evidence is new in that it was not previously of record.  Further, it relates to previously unestablished facts that are necessary to substantiate the claim, and it raises a reasonable likelihood of substantiating the claim when presuming the new evidence to be credible for the purposes of the claim to reopen.  Therefore, the evidence is new and material and the claim must be reopened.  38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117-118; Justus, 3 Vet. App. at 513.  The Veteran's appeal is granted only to this extent.


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for a cervical spine disability is granted.  


REMAND

The most recent VA treatment records associated with the Veteran's electronic claims file are dated in March 2014.  In order to ensure that there is a complete record and so that the Veteran is afforded every possible consideration, a remand is warranted to obtain outstanding VA treatment records dated since March 2014 and any private treatment records identified by the Veteran.  

The Veteran contends that service connection is warranted for memory loss.  Specifically, the Veteran states that he experiences memory loss that began after an in-service injury when he fell off his bunk.  Alternatively, he states that he experiences memory loss as a result of exposure to contaminated drinking water at Camp Lejeune.  

Medical evidence currently associated with the Veteran's claims file does not reflect complaints of or treatment for memory loss.  However, the Board is remanding this claim so that outstanding medical records can be obtained.  The Veteran has not been afforded a VA examination or medical opinion in regards to his claimed memory loss.  If outstanding medical records reflect complaints of or treatment for memory loss, the Veteran should be afforded a VA examination and medical opinion which addresses the nature and etiology of his claimed memory loss, to include whether such memory loss is due to exposure to contaminated drinking water at Camp Lejeune. 

The Veteran contends that service connection is warranted for sleep apnea.  Specifically, he states that he has been diagnosed with sleep apnea and uses a CPAP machine, and that his sleep apnea is caused by his exposure to contaminated drinking water at Camp Lejeune.  

A December 1971 entrance examination and December 1973 separation examination are silent with respect to sleep disorders upon objective examination.  However, service treatment records reflect complaints of drowsiness, difficulty sleeping at night, and complaints of a sore throat and congestion in which the Veteran was found to have a slightly inflamed throat and moderate congestion.  As it is not clear whether these findings are reflective of sleep apnea, the Board finds that a remand is warranted, in order to obtain a VA examination and medical opinion which addresses the nature and etiology of the Veteran's diagnosed sleep apnea, to include whether such is due to exposure to contaminated drinking water at Camp Lejeune.  The Board notes that the Veteran states that he had a sleep study performed at the VAMC; however, it does not appear that the sleep study has been associated with the Veteran's electronic claims file. 

The Veteran contends that service connection is warranted for headaches.  Specifically, the Veteran states that he began to experience headaches after an in-service injury when he fell off his bunk.  Alternatively, he states that he experiences headaches as a result of exposure to contaminated drinking water at Camp Lejeune.  

Post-service treatment records reflect complaints of headaches.  However, the Veteran has not been afforded a VA examination in connection with his claimed headaches.  Therefore, the Board finds that a remand is warranted for a VA examination and opinion which addresses the nature and etiology of the Veteran's claimed headaches, to include whether such is due to exposure to contaminated drinking water at Camp Lejeune. 

The Veteran contends that service connection is warranted for a cervical spine disability.  Specifically, he states that he fell of his bunk in service and injured his neck.  VA treatment records note a 1990 report of mild degenerative joint disease of the cervical spine, cervical strain in April 2013, and the Veteran testified at his November 2016 Board hearing that he fell off his bunk in service and hurt his neck.  

The Board finds that a remand is warranted in order to obtain a VA examination and medical opinion as to the nature and etiology of any diagnosed cervical spine condition.  

Finally, with respect to the petition to reopen the claim of service connection for dizziness, this claim was denied by the RO in January 1975 and denied in an October 1975 Board decision, in which the Board found while the Veteran had some complaints in service, there was no objective clinical documentation or diagnosis of an identifiable neurological disorder, nor had one been identified since service.  With respect to the petition to reopen a claim of service connection for a low back condition, this claim was denied by the RO in January 1992, and denied in an April 1995 Board decision, in which the Board found that there was no etiological link between the Veteran's diagnosed mild osteoarthritic changes and pain and any incident of service.  The Board denied a motion for reconsideration in June 1995.  The Board's decisions are final and the claims cannot be reopened unless new and material evidence is received.  

Recent treatment for similar symptoms is not sufficient to reopen claims.  To be new and material, the evidence must show that the Veteran has a current disability that is related to the symptoms he had in service.  Furthermore, although the RO did not consider whether service connection was warranted for dizziness due to contaminated water exposure at Camp Lejeune in its previous denial, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

The Board notes that a remand of the petitions to reopen is warranted as there are outstanding medical records which may or may not provide a basis to reopen the claims.  Although the Veteran was notified previously of the type of evidence that is needed to reopen the claims, to date, he has not submitted any evidence that would provide a basis to reopen the claims.  Therefore, the Veteran is advised again to submit new and material evidence if he wants to have these previously denied claims reopened.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records dated since March 2014 and any private treatment records identified by the Veteran.  Additionally, the Veteran has received treatment at the VA going back as far as 1974.  Any VA treatment records prior to March 2014 not currently associated with the Veteran's electronic claims file, to include a sleep study from which the Veteran was diagnosed with sleep apnea in 2010, should be obtained and associated with the Veteran's electronic claims file.  Any efforts to obtain these records, and any negative replies, should be documented in the claims folder. 

2.  If outstanding medical records reflect complaints of or treatment for memory loss, then schedule the Veteran for a VA examination to determine the nature and etiology of his claimed memory loss, to include whether such memory loss is due to exposure to contaminated drinking water at Camp Lejeune.

The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to 

(a)  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran currently has memory loss. 

(b)  If the examiner finds that the Veteran has memory loss, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed memory loss began during or is caused by active service, to include exposure to contaminated drinking water at Camp Lejeune.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed sleep apnea.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's diagnosed sleep apnea began during or is caused by active service, to include as due to exposure to contaminated drinking water at Camp Lejeune; or began within one year after discharge from active service.

The examiner is asked to comment on the Veteran's in-service complaints of drowsiness, trouble sleeping, and a sore throat.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's claimed headaches began during or are caused by active service, to include as due to a fall from his bunk during service and/or exposure to contaminated drinking water at Camp Lejeune; or began within one year after discharge from active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed cervical spine condition, to include degenerative joint disease and cervical strain.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed cervical spine disability, to include degenerative joint disease or cervical strain, began during or is caused by active service; or began within one year after discharge from active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


